Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	In a response dated Group I, claims 1-10 have been elected. Claims 11-32 are non-elected. Claims 1-10 have been examined.

Election/Restrictions
2.	Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 10/29/2021 is acknowledged.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 11/14/2019 and 12/09/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-2 and 6-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wright (U.S. Patent Application Publication 2020/0213099).
	For claims 1 and 6, Wright teaches a method and an apparatus for generating a secret key, comprising:
	one or more processors (note paragraph [0292], processor);
	a memory (note paragraph [0292], memory); and
	one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors (note paragraph [0293], application) and
	the one or more programs include commands for
	generating a share of each of a user and a plurality of other users for a secret key of the user (note paragraph [0114], each participant generates a fi(h) share for each participant; paragraph [0270], each of the nodes determines a value of its polynomial for each other nodes, fi(h), for all h nodes),
	providing the share of each of the plurality of other users to a user terminal of each of the plurality of other users (note paragraph [0118], each participant broadcasts i(h), for node h with that node h),
	receiving a share of the user for a secret key of each of the plurality of other users from the user terminal of each of the plurality of other users (note paragraph [0118] and [0120], each participant verifies the consistency of the received shares from those received from each other participant; paragraph [0272], the first node i receives from each node of the other h nodes, fh(i)), and
	generating a new secret key of the user using the share of the user for the secret key of the user and the shares of the user for the secret key of each of the plurality of other users (note paragraphs [0124]-[0125] and [0128]-[0129], each participant calculates their key share, dA(i); paragraph [0274], the first node i determines a private key share, dA(i), as the same of the secrets fh(i)).


	For claims 2 and 7, Wright teaches claims 1 and 6, wherein the generating of the share comprises generating the share of each of the user and the plurality of other users for the secret key of the user such that the secret key of the user is allowed to be generated using a predetermined number or more of shares among the shares of the user and the plurality of other users for the secret key of the user (note paragraphs [0123]-[0128], Shamir secret sharing scheme is used, where coefficients bh represent the Lagrange interpolation coefficients necessary to recover the secret;  and [0274], a second secret must be received from “at least k-1 nodes” to determine the private key share).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 3-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wright as applied to claims 2 and 6 above, and further in view of Tueno et al. (U.S. Patent Application Publication 2020/0280430; hereafter “Tueno”).
	For claims 3 and 8, Wright differs from the claimed invention in that they fail to teach:
	wherein the one or more programs may further include commands for generating a partial decryption result using the new secret key of the user with respect to a ciphertext encrypted using a common public key,
	receiving the partial decryption result with respect to the ciphertext generated using an updated secret key share of each of the predetermined number or more of other users from the user terminal of each of the predetermined number or more of other users among the plurality of other users, and
	generating a plaintext for the ciphertext using the generated partial decryption result and the received partial decryption result.

	Tueno teaches:
i of message m’) with respect to a ciphertext encrypted using a common public key (note paragraph [0079], data is encrypted with common public key),
	receiving the partial decryption result with respect to the ciphertext generated using an updated secret key share of each of the predetermined number or more of other users from the user terminal of each of the predetermined number or more of other users among the plurality of other users (note paragraphs [0036], [0041] and [0078], participant may be combiner which executes reconstruction algorithm with partial decryption shares), and
	generating a plaintext for the ciphertext using the generated partial decryption result and the received partial decryption result (note paragraphs [0036]-[0037], [0041] and [0079], output of reconstruction algorithm is plaintext message).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the secret key share generation of Wright and using secret key shares to decrypt data encrypted with a common public key of Tueno. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of generating private key shares for group participants (Wright) and performing decryption of data that was encrypted with the common group key when a threshold number of the participants use their key share for decryption (Tueno).


	For claims 4 and 9, the combination of Wright and Tueno teaches claims 3 and 8, wherein the common public key is generated using a public key of the user which corresponds to the secret key of the user and a public key of each of the plurality of other users which corresponds to the secret key of each of the plurality of other users (note paragraph [0050] of Tueno, in one embodiment, each client chooses a secret ski and corresponding pki and the client jointly compute the common public key ).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the secret key share generation of Wright and using secret key shares to decrypt data encrypted with a common public key generated jointly by the clients using each of their public/private key pairs of Tueno. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of generating private key shares for group participants (Wright) and performing decryption of data that was encrypted with the common group key, generated jointly by the clients using each of their public/private key pairs, when a threshold number of the participants use their key share for decryption (Tueno).


7.	Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wright and Tueno as applied to claims 3 and 8 above, and further in Rane et al. (U.S. Patent Application Publication 2018/0101697; hereafter “Rane”).
	For claims 5 and 10, the combination of Wright and Tueno differs from the claimed invention in that they fail to teach:
	wherein the generating of the plaintext comprises s generating the plaintext through linear combination between the generated partial decryption result and the received partial decryption result.

	Rane teaches:
	wherein the generating of the plaintext comprises s generating the plaintext through linear combination between the generated partial decryption result and the received partial decryption result (note paragraphs [0084]-[0085] and [0185]-[0186], aggregator algorithm uses linear combination of combining partial decryptions).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Wright and Tueno and the linear combination of partial decryptions of Rane. It would have been obvious because a simple substation of one known element (linear combination of partial decryptions of Rane) for another (reconstruction algorithm of Tueno) would yield the predictable results of performing decryption of data that was encrypted with the common group key when a threshold number of the participants use their key share for decryption (Tueno) using a linear combination reconstruction algorithm (Rane).

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Trevethan (U.S. Patent Application Publication 2021/0075600) teaches participants generating their own secret share by sending a value to each other participant and then summing all the received values (note paragraph [0095]).

Cheon et al. (U.S. Patent Application Publication 2020/0266974) teaches partial decryption texts that are combined using linear combination (note paragraphs [0157]-[0159]).

Numao et al. (U.S. Patent Application Publication 2003/0081789) teaches generating a group public key using the public keys of group members (note Figure 8).

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711. The examiner can normally be reached 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J Pearson/Primary Examiner, Art Unit 2438